Case 2:20-cv-00450-DMG-KS Document 45 Filed 08/27/20 Page 1 of 1 Page ID #:196



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 20-450-DMG (KSx)                                    Date     August 27, 2020

 Title Chris Langer v. Opt Beverly LLC, et al.                                     Page     1 of 1

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                             NOT REPORTED
              Deputy Clerk                                           Court Reporter

    Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
             None Present                                             None Present

 Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY ACTION SHOULD
              NOT BE DISMISSED AS MOOT [44]

         On August 25, 2020, Plaintiff Chris Langer filed a Notice of Indication of Mootness
 noting that his sole remaining claim for injunctive relief under the Americans with Disabilities
 Act (“ADA”) has been rendered moot by the permanent closure of Defendants’ relevant place of
 public accommodation. [Doc. # 44.]

         In light of this notice, the parties are ORDERED TO SHOW CAUSE in writing by no
 later than September 4, 2020 why this action should not be dismissed, with prejudice, as moot.
 See Kohler v. Southland Foods, Inc., 459 F. App’x 617, 618 (9th Cir. 2011) (“[ADA] claims for
 prospective injunctive relief became moot once the [public accommodation] ceased operation.”);
 Ecological Rights Found. v. Pac. Lumber Co., 230 F.3d 1141, 1153 (9th Cir. 2000) (“An action
 becomes moot if the controversy is no longer live because an event occurs that precludes the
 court from ordering effective relief.”).

         IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
